SUMMARY ORDER
Defendants appeal from a final judgment following a jury verdict in favor of plaintiff-appellee.
Defendants raise a number of challenges to the District Court’s jury instructions and evidentiary rulings, as well as its ruling denying defendants’ Rule 50 motion for judgment as a matter of law. We hold that none of these challenges rise to the level of reversible error.
We have considered all of defendants’ claims on appeal and found them to be without merit. We hereby AFFIRM the judgment of the District Court.